Per Curiam,
Section 409 of the Act of June 2, 1915, P. L. 736, is as follows: “A referee’s findings of fact shall be final, unless the board shall allow an appeal therefrom as hereinafter provided. The board’s findings of fact shall in all cases be final. From the referee’s decision on any question of law an appeal may be taken to the board, and from any decision of the board on a question of law an appeal may be-taken to the courts, as hereinafter provided.” Referees and the Workmen’s Compensation Board must realize the great responsibility imposed upon -them by the provision that their findings of fact are final. If they err in this respect, courts can grant no relief to p.arties who may be wronged-. In the light of the plain words of the statute, the learned court below was of the correct opinion that it could not disturb the facts found by the compensation board.
Appeal dismissed at appellant’s costs.